Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Spieker on September 13, 2021.

The application has been amended as follows:
The Specification: 
On page 1, line 2, after “2017,” insert – now US Pat. No. 10,676,695, --.
The Claims:

In claim 1, line 5, delete “an amine oxide surfactant that has at least 50% of the carbon chain lengths of 14 or greater, wherein the non-chlorine alkaline cleaning composition is moderately alkaline” and insert – a C14-C16 dimethyl amine oxide surfactant --. 
Cancel claim 13.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendments, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is DeDominicis et al (US 2009/0099057).  DeDominicis et al teach improved highly aqueous, alkaline hard surface cleaning compositions useful in the cleaning of hard surfaces, particularly hard surfaces bearing greasy stains or soils.  Preferred compositions comprise amine oxide as the sole surfactant constituent, an alkalinity constituent, water, etc.  See Abstract.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 6-10 and Figure 5 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior cleaning properties in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since the instant .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/September 15, 2021